Hill, C. J.
1. A receiver can not lawfully buy property sold by him as receiver, nor can he make a valid sale to his wife, or to a corporation in which he is a stockholder and director. Sales of this character are contrary to public policy and are voidable at the election of any one having a beneficial interest in the property so sold and purchased. Harrison v. McHenry, 9 Ca. 164 (52 Am. D. 435) ; Carr v. Houser, 46 Ga. 478; McCullough Co. v. National Bank, 111 Ca. 136 (30 S. E. 465), and cit. The instructions of the court to the jury, embodying the foregoing principle of law, were authorized by the evidence and by inferences fairly dedueible therefrom, in the ease sub judiee.
2. The exceptions to the charge and to rulings on testimony are numerous, and some are hypercritical; none contain any substantive merit. The case was fairly tried, the law fully and correctly given to the jury, the evidence supports the verdict, and no reason appears why there should be another trial. Judgment affirmed.